DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the application arguments/remarks made in an amendment filed on 02/16/2021.
2.	Claims 1-2, 4-7, 9, 12-15, 18-19, and 21 have been amended; claim 4 (the second claim 4) has been canceled.
3.	Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement
4.	The information disclosure statement (IDS), submitted on 02/16/2021, is in compliance with the provisions of 37 CFG 1.97.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
6.	35 U.S.C. § 112:
Regarding the 35 U.S.C. § 112(a) rejection on claim 8, the applicant has pointed out the paragraph [0235] of the specification. The language of the paragraph [0235] repeats the language of claim 8, and it does not describe how to cause the manipulated text to be associated with the identifier of the document, so as to convey to one skilled in the relevant art that the inventor or a 
Regarding the 35 U.S.C. § 112(b) rejections on claims 2, 4, 6, 7, 9, 12, 14-15, 19, and 21 associated with “causing display,” the applicant has amended the claims to make them more clear. The 35 U.S.C. § 112(b) rejections on claims 2, 4, 6, 7, 9, 12, 14-15, 19, and 21 regarding this issue have been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on claims 15 and 18 with the issue of insufficient antecedent basis, the amended claims have overcome the rejections. The 35 U.S.C. § 112(b) rejections on claims 15 and 18 regarding this issue have been withdrawn. 
Regarding the 35 U.S.C. § 112(b) rejection on claim 19 with the issue of entity receiving the compliance data, the amended claim has overcome the rejection. The 35 U.S.C. § 112(b) rejection on claim 19 regarding this issue has been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on claim 21 of “wherein the record indicates a second block value associated with a second block of the blockchain where the informational document has been registered,” the amended claim 21 has overcome the rejection. The 35 U.S.C. § 112(b) rejection on claim 21 regarding this issue has been withdrawn.
Regarding the 35 U.S.C. § 112(b) rejection on claims 10 and 16 of “determining a characteristic of the document based at least in part on a document obfuscation value corresponding to the document,” the specification discloses that the hash function may utilize one or more algorithms to generate 
Regarding the 35 U.S.C. § 112(d) rejection on claim 3, the amended claim 2 has overcome the rejection. The 35 U.S.C. § 112(d) rejection on claim 3 has been withdrawn. 

7.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101 rejection, the applicant’s arguments have been fully considered, but are not persuasive.
With respect to Step 2A Prong 1 of 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to registering a digital property/trade secret, which is an abstract idea. Specifically, the identified limitations are within “certain methods of organizing human activity” grouping of abstract ideas because the claims involve a series of steps of gathering data as inputs via a user interface to register a digital property. Accordingly, the claims recite an abstract idea. The applicant contends that the claimed invention could never be performed by a human, whether in the human mind or otherwise. The examiner does not assert that the claims can be performed in human mind. 
	With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements merely serve as tools to perform an abstract idea and/or generally link the use of the 
	With respect to Step 2B, the identified additional elements do not amount to significantly more than the judicial exception because they amount to no more than using a computer or processor to automate and/or implement the abstract idea (see MPEP 2016.05(f)). Viewed as a whole, the combination of elements recited in the claims merely recites the concept of registering a digital property/trade secret. Therefore, the claims are not patent eligible.

8.	35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the section of 35 U.S.C. § 103.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 8 recites “causing, based at least in part on the fifth input data, the manipulated text to be associated with the identifier of the document.” The specification is in silent with respect to any algorithm or flowchart to describe how to cause the manipulated text to be associated with the identifier of the document, so as to convey to one skilled in the relevant art that the inventor or a join inventor, at the time the application was filed, had possession of the claimed invention.
	



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 10, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clams 10 and 16 recite “determining a characteristic of the document based at least in part on a document obfuscation value corresponding to the document.” The specification describes that the hash function may utilize one or more algorithms to generate document obfuscation values on paragraph [0042] and that the feature vector may correspond to characteristics of the document obfuscation value and/or the document on paragraph [0057]. The manner of determining a characteristic of the document based on a document obfuscation value, such as a hash value, is unclear.  For examination purpose, the limitation is interpreted as “determining a characteristic of the document.”
Claim 19 recites “causing display, via the user interface, of insurance-policy information associated with an insurance policy issued for the trade secret.” There is insufficient antecedent basis for the phase — “the trade secret” in the claim.

Claim Rejections - 35 USC § 101
13.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-4 and 21 are directed to a system, claims 5-12 are directed to a method, and claims 13-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite registering a digital property/trade secret. Specifically, the claims recite “causing display … indicating an option to register a trade secret (digital property); receiving … first input indicating a first request to register the trade secret (digital property); causing, based at least in part on receiving the first input, display of a second request to identify of a document/for identification of a document to be registered as the trade secret (digital property); receiving … second input identifying the document; generating a document obfuscation value based at least in part on the document; sending request data to … to register the document obfuscation value; and causing, based at least in part on response data to the request data, display of a record, the record indicating: that the document obfuscation value has been registered; that a block value (at which an identifier of the document has been registered), the block value for the document obfuscation value instead of the document; and a time value associated with at least one of generation of the block value or generation of the record,” which is grouped within the “certain methods of organizing human activity” Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for gathering data as inputs via a user interface to register a digital property. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims, such as the use of one or more processors, a computer-readable media, a device, a registry system, a trade secret/digital property registry, a user interface, and a blockchain, merely use a computer as a tool to perform an abstract idea. Specifically, the one or more processors, the computer-readable media, the device, the registry system, the trade secret/digital property registry, the user interface, and the blockchain perform the steps or functions of causing display of a user interface indicating an option to register, receiving a first input, causing display of a second request, receiving a second input, and causing display of a record. The use of a processor/computer and/or a blockchain as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements, of using one or more processors, a computer-readable media, a device, a registry system, a trade secret/digital property registry, a user interface, and a blockchain to perform the steps, amount to no more than using a computer or processor to automate and/or implement the abstract idea of registering a digital property/trade secret. As discussed above, taking the claim elements separately, the one or more processors, the computer-readable media, the device, the registry system, the trade secret/digital property registry, the user interface, and the blockchain perform the steps or functions of causing 
           Dependent claims 2-4, 6-12, and 14-21 further describe the abstract idea of registering a digital property/trade secret. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1, 5, 9, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1).
Claim 1:
Stading et al. disclose the following:
a.	one or more processors; and non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations. (See Fig. 2 and paragraphs [0048]-[0053], “[t]he memory 214 may be configured to store data and instructions that, when executed, cause the processor 212 to provide a graphical user interface [GUI], to receive data from and to provide data to the computing device 204 to provide an iterative invention disclosure capture process.”)
b.	causing display of a user interface indicating an option to register a trade secret in an trade secret registry associated with a registry system that is a remote from the system, the registry system being configured to register trade secrets from other systems hat differ from the system. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106 .... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, 
c.	receiving, via the user interface, first input indicating a first request to register the intellectual property in the trade secret registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraph [0045]; Figs. 9-10; and paragraphs [0113]-[0119].)
  d.	causing, based at least in part on receiving the first input, display of a second request to identify a document to be registered as the trade secret; receiving, via the user interface, second input identifying the document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
e.	generating request data (i.e., disclosure document), and sending it to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 
Stading et al. do not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
causing, based at least in part on response data to the request data, display of a record associated with the trade secret registry, the record indicating: that the document obfuscation value has been registered in association with the trade secret registry; that a block value associated with a block of a blockchain has been registered with the trade secret registry, the block value for the document obfuscation value instead of the document; and a time value associated with at least one of generation of the block value or generation of the record.
However, GRAHAM discloses displaying of a record associated with the trade secret registry. (See Figs. 5-20 and paragraph [0033], “FIG. 5 is an exemplary embodiment of a typical user interface welcome screen of the intangible asset management system, which includes selections where the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. The user also has 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the trade secret registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. 
Furthermore, Balinsky et al. disclose the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the 
b.	causing, based at least in part on response data to the request data, provide of a record associated with the […] registry, the record indicating: that the document obfuscation value has been registered in association with the […] registry; that a block value associated with a block of a blockchain has been registered with the […] registry; and a time value associated with at least one of generation of the block value or generation of the record. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a position in a block chain, and so forth. The confirmation information may also include, for example, a hash of composition file 110, other information stored in the blockchain, a signature of the notary service, and so forth”; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain on the registration and provide the registration confirmation to the user on the user interface, so that the user can register 
Claim 1 recites “the registry system being configured to register trade secrets from other systems that differ from the system.” The registry system in the limitation is out of the scope of the claimed system and does not have patentable weight.
Clam 1 recites “the block value for the document obfuscation value instead of the document.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).


Claim 5:
Stading et al. disclose the following:
a.	causing display, on a device, of a user interface indicating an option to register a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise produce a disclosure document, which can be submitted for automated and administrative review at an IP management system 106”; Figs. 9-10; and paragraphs [0113]-[0119].)
receiving first input data requesting to register the digital property in the digital property registry. (See Fig. 1; paragraphs [0035], “The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraph [0045]; Figs. 9-10; and paragraphs [0113]-[0119].)
c.	causing display of a request for identification of a document to be registered as the digital property; receiving second input data identifying the document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
d.	generating request data (i.e., disclosure document), and sending it to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
Stading et al. do not explicitly disclose the following:

sending the document obfuscation to the registry system to register;
causing display of a block value associated with a block of a blockchain at which an identifier of the document has been register.
However, GRAHAM discloses displaying of a record with an generated identifier associated with the digital property registry. (See Figs. 5-20; paragraph [0033], “ FIG. 5 is an exemplary embodiment of a typical user interface welcome screen of the intangible asset management system, which includes selections where the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. The user also has an option to link an intangible with another intangible or document, use the glossary for unfamiliar terms or launch other modules of the intangible asset managements system [e.g., solutions needed, reports, etc.]”; and paragraph [0052].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the digital property registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. 
Furthermore, Balinsky et al. disclose the following:
generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other examples, several of these actions may be performed by a user running an application on their own device. This application may be, for example, a public domain tool, a tool provided by the notary service, a tool that conforms to a standard dictated by the notary service, and so forth. Thus, in some examples, the user may effectively create the hashed structure themselves and store the hashed structure by providing the hashed structure to the notary service. This may allow the user to protect a design without having to provide the design or an accessible version to another entity [e.g., the notary service]. In the event of a dispute involving the design in this example, a time stamp associated with the hashed structure provided by the user and stored in a data store and/or block chain by the notary, in combination with data provided by the user, may serve to authenticate origination of the design.”)
b.	causing display of a block value associated with a block of a blockchain at which an hash value of the document, which can identify the document uniquely, has been registered. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain on the registration and provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
Claim 5 recites “the digital property registry being configured to register digital property from other devices that are unassociated with the device.” The digital property registry the limitation is out of the scope of the claimed device and does not have patentable weight.
Clam 5 recites “the block value associated with a block of a blockchain at which an identifier of the document has been registered.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will 

Claims 9 and 15:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
GRAHAM further discloses causing display, on a device, of a second option to associate a second document with the digital property, the second document indicating information associated with a value of the digital property; receiving third (second) input data identifying the second document; and causing display of text indicating the value based at least in part on the second document. (See Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display an option to identify a 

Claim 13:
Stading et al. disclose the following:
a.	causing display, on a device, of a user interface requesting identification of a document to be registered as a digital property in a digital property registry that is remote from the device, the digital property registry being configured to register digital property from other devices that are unassociated with the device. (See Fig. 1; paragraphs [0033]-[0038], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106.... The inventor portal 102 may interact with a brainstorm module 108, which may be configured to provide one or more prompts, which can be presented within the GUI provided by the inventor portal 102 to encourage the user to provide information related to his or her invention concept”; paragraphs [0045]-[0047], “[i]n certain embodiments, the system 100 may be configured to facilitate capture and management of invention disclosures and other information [such as trade secrets]. In a particular example, the invention portal 102 may be configured to provide a GUI through which a user may create, modify, enhance, or otherwise 
b.	receiving input data identifying the document. (See Figs. 9-10; and paragraphs [0113]-[0119], “[i]n some embodiments, the GUI 900 can include a Browse for Attachment[s] tab 911 that can be accessed by a user to select and upload one or more images, one or more documents, or any combination thereof.”)
c.	generating request data (i.e., disclosure document), and sending it to the registry system to register the disclose document with the registry system. (See Fig. 1; paragraph [0033], “[i]n some embodiments, the inventor portal 102 may interact with one or more other modules to develop information around the invention disclosure and to assist the user in producing a complete invention disclosure. Further, the inventor portal 102 may communicate a completed invention disclosure document to an IP management system 106”; and paragraph [0045].)
Stading et al. do not explicitly disclose the following:
generating a document obfuscation value based at least in part on the document;
sending the document obfuscation to the registry system to register;
causing, based at least in part on response data from the digital property registry, display of a record associated with the digital property registry, the record indicating: that the document obfuscation value has been registered in 
However, GRAHAM discloses displaying of a record associated with the trade secret registry. (See Figs. 5-20 and paragraph [0033], “FIG. 5 is an exemplary embodiment of a typical user interface welcome screen of the intangible asset management system, which includes selections where the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. The user also has an option to link an intangible with another intangible or document, use the glossary for unfamiliar terms or launch other modules of the intangible asset managements system [e.g., solutions needed, reports, etc.].”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. 
Furthermore, Balinsky et al. disclose the following:
a.	generating a document obfuscation value based on at least in part of the document; sending request data to the registry system (i.e., a notary service) to register the document obfuscation value with the registry system. (See Figs. 1-2; paragraphs [0016]-[0021]; and paragraph [0028], “ [i]n other 
b.	causing, based at least in part on response data from the  […] registry, provide of a record associated with the […] registry, the record indicating: that the document obfuscation value has been registered in association with the […] registry; that a block value associated with a block of a blockchain has been registered in association with the […] registry. (See paragraph [0021]; paragraphs [0026]-[0028], “[i]n some examples, the confirmation data may include a hash of the composition file. The hash of the composition file may be compared by the user to a hash of the composition file calculated by the user. If there is a mismatch, this may indicate corruption of the composition file during transmission of the composition file to the notary service. In other examples, the confirmation may also include, the secure time stamp, a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain into the registration and provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
Claim 13 recites “the digital property registry being configured to register digital property from other devices that are unassociated with the device.” The digital property registry in the limitation is out of the scope of the claimed device and does not have patentable weight.
Clam 13 recites “the block value associated with a block of a blockchain has been registered in association with the digital property registry.” This describes characteristics of the block value, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. Therefore, this claim recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been 

Claim 21:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
	GRAHAM further discloses causing display, via the user interface, of a second option to associate an informational document with the trade secret, the informational document indicating information associated with a value of the trade secret; receiving, utilizing the user interface, third input identifying the informational document; causing display, via the user interface, of the value determined by the registry system based at least in part on the informational document; and wherein the record indicates, in addition to the first block value, a second block value associated with a [database] where the informational document has been registered. (See paragraph [0026]; paragraphs [0072]-[0073]; Figs. 9-10; paragraphs [0160]-[0163]; Figs. 14-15; and paragraphs [0209]-[0210].)

	Balinsky et al. disclose storing the information associated with the digital property registration in a blockchain and providing the block value stored on a blockchain. (See paragraphs [0016]-[0021]; paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to integrate blockchain into the registration and provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
Claim 21 recites “wherein the record indicates, in addition to the first block value, a second block value associated with a second block of the blockchain where the informational document has been registered.” This describes characteristics of the record, while the particular characteristics are not processed or used to carry out any positively recited steps or functions. .

17.	Claims 2-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1) and Guse et al. (US 20030097282 A1).
Claim 2:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset. 
Balinsky et al. disclose providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses the following:

receiving, via the user interface, third input indicating a third request to acquire the insurance policy; and
 causing, based at least in part on receiving the third input, display of:
one or more requests for information associated with at least one of the insurance policy or the trade secret; and 
one or more input fields configured to receive textual input in response to the one or more requests for information; and
receiving, via the user interface, textual input to individual ones of the one or more input field.
		However, Guse et al. disclose the following:
a.	causing […] a second option to acquire an insurance policy associated with the intellectual property; receiving third input indicating a third request to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the third input, […] one or more requests for information associated with at least one of the insurance policy or the trade secret; and one or more input fields configured to receive textual input in response to the one or more requests for information; receiving input to individual ones of the one or more input fields. (See Figs. 2-3 and paragraphs [0019]-[0020].)


Claim 3:
Stading et al. in view of GRAHAM, Balinsky et al., and Guse et al. disclose the limitations shown above.
Stading et al. disclose registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses the following:
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display, via the user interface, of insurance-policy information associated with the insurance policy.
		However, Guse et al. disclose the following:
a.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)


Claim 6:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses the following:
Causing, on the device, display of a second option to acquire an insurance policy associated with the digital property;
receiving third input data requesting to acquire the insurance policy; 
 causing, based at least in part on receiving the third input data, display of an input field configured to receive textual input in response to a request for information;
receiving fourth input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.

a.	causing […] a second option to acquire an insurance policy associated with the intellectual property; receiving third input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the third input data, […] an input field configured to receive input in response to a request for information; receiving fourth input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
c.	receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Guse et al, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically.

Claim 14:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
registering a digital property, receiving inputs via a user interface. (See Fig. 1; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM further discloses displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Stading et al., to incorporate with the teachings of GRAHAM, and to display a record associated with the registry via a graphic user interface, so that the user can enter information about a new intangible asset, open, view and edit an existing intangible asset, and register a new intangible asset.
Balinsky et al. disclose providing the information associated with registration in the confirmation. (See paragraphs [0026]-[0028]; Fig. 3; and paragraphs [0037]-[0041].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al. and GRAHAM, to incorporate with the teachings of Balinsky et al., and to provide the registration confirmation to the user on the user interface, so that the user can register digital property and obtain the registration data from the confirmation to ensure that the registration process be completed properly, in addition to retrieving the information in the future.

causing, via the device, display of an option to acquire an insurance policy associated with the digital property;
receiving second input data requesting to acquire the insurance policy; 
causing, based at least in part on receiving the second input data, display of an input field configured to receive textual input in response to a request for information;
receiving third input data representing the textual input to the input field;
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued; and
causing display of insurance-policy information associated with the insurance policy.
		However, Guse et al. disclose the following:
a.	causing […] an option to acquire an insurance policy associated with the intellectual property; receiving second input data requesting to acquire the insurance policy. (See Figs. 2-3 and paragraphs [0019]-[0020].)
b.	causing, based at least in part on receiving the second input data, […] an input field configured to receive input in response to a request for information; receiving third input data representing the input to the input field. (See Figs. 2-3 and paragraphs [0019]-[0020].)
receiving, from an insurer system associated with an insurer, an indication that the insurance policy has been issued. (See Figs. 2-3 and paragraphs [0019]-[0020].)
d.	insurance-policy information associated with the insurance policy. (See Fig. 4 and paragraph [0021].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Guse et al, and to provide an option for acquiring and issuing an insurance for the digital property, so that the system can issue an insurance to the digital property electronically.

18.	Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1) and Annunziata et al. (US 10762114 B1).
Claim 4:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose causing display, via the user interface, of input fields associated with the document, the input fields including at least one of a document-name field, a document-description field, or a tag field. (See Fig. 9 and paragraphs [0113]-[0119].)

However, Annunziata et al. disclose causing display, via the user interface of the device, of a second option to auto-populate at least one of the input fields; receiving, via the user interface, third input indicating a third request to auto-populate the at least one of the input fields; and causing, based at least in part on the third input, display of text in the at least one of the input fields. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Annunziata et al., and to integrate the auto-populating option into the user interface, so that the system can fill each of the input fields with the value identified.

Claim 7:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
 causing display, via the user interface, of input fields associated with the document. (See Fig. 9 and paragraphs [0113]-[0119].)
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses causing display, on the device, of a second option to determine a value for an input field associated with the document; receiving, via the user interface, third input data requesting to determine the value; and causing, based at least in part on the third input data, display of text in the input field.
However, Annunziata et al. disclose causing display, on the device, of a second option to determine a value for an input field associated with the document; receiving, via the user interface, third input data requesting to determine the value; and causing, based at least in part on the third input data, display of text in the input field. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Annunziata et al., and to integrate the auto-populating option into the user interface, so that the user can have the option to fill each of the input fields with the value identified.

Claim 8:
Stading et al. in view of GRAHAM, Balinsky et al., and Annunziata et al. discloses the limitations shown above.
causing display, via the user interface, of input fields, such as manipulated text (i.e., Title), associated with the document. (See Fig. 9 and paragraphs [0113]-[0119].)
Annunziata et al. disclose causing display, with respect to the input field, of manipulated text based at least in part on the fourth input data; causing display, via the user interface, of a request to confirm the manipulated text as displayed in the input field; receiving, via the user interface, fifth input data indicating confirmation of the manipulated text. (See Fig. 19B and col. 22, lines 53-61.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Annunziata et al., and to integrate into the user interface the auto-populating function with the confirming option, so that the user can have the option to fill the input field with the value identified, to edit if necessary, and to confirm.

19.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1) and Zhang (US 9449080 B1).
Claims 10 and 16:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
displaying, via the user interface, of text indicating the trade-secret type (i.e., Category and Sub Category). (See Fig. 12.)
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses determining a characteristic of the document; determining, based at least in part of the characteristic, a trade-secret type associated with the document.
However, Zhang discloses determining a characteristic of the document; determining, based at least in part of the characteristic, topic/subject associated with the document. (See Fig. 46; Fig. 54; and col. 56, line 61 – col. 57, line 31.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Zhang, and to determine a trade-secret type based on the characteristic of the document, so that the topic list for a specific document allows a user to have a quick idea about the main subject or topic of a specific document without opening the document, and without performing a search.

20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1) and Watanabe (US 20150248391 A1).
Claim 11:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
causing display, via the user interface, of a trade-secret repository screen including: a first identification of the first document. (See Fig. 9.)
GRAHAM further discloses causing display, via the user interface, of a trade-secret repository screen including: a second identification of the second document associated with the entity (i.e., an intangible manager); a search field configured to receive input to search records in the digital property registry associated with the entity; receiving third input data indicating text as entered into the search field; and causing display, via the user interface, of one or more of the records based at least in port on the text as entered into the search field. (See Figs. 18-20 and paragraphs [0216]-[0228].)
Balinsky et al. disclose storing records associated with a user identifier. (See paragraph [0022].)
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses displaying an identifier of a document and records associated with an entity identifier.
However, Watanabe discloses displaying an identifier of a document and records associated with an entity identifier. (See paragraphs [0102]-[0103].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of Watanabe, and to display identifiers of the document associated with an entity .

21.	Claims 12, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1), YEAP et al (US 20190280856 A1), and Ciabarra et al. (US 20160226976 A1).
Claim 12:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose a user interface to receive inputs. (See Fig. 9).
Balinsky et al. further disclose verifying whether a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See paragraph [0023] and paragraph [0026]).
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses causing display, via the user interface of the device, of a second option to verify that a second document corresponds to the first document; receiving third input data requesting to verify that the second document corresponds to the first document; causing display of a request for identification of the second document; receiving fourth input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document has at least a threshold degree of similarity 
However, YEAP et al. disclose causing display of a second option to verify that a second document corresponds to the first document; receiving third input data requesting to verify that the second document corresponds to the first document; causing display of a request for identification of the second document; receiving fourth input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Ciabarra et al. disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of YEAP et al. and Ciabarra et al., and to verify the digital property by comparing the document obfuscation values and define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be verified based on similarity threshold that can be adjusted based on the requirements.


Claim 17:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose a user interface to receive inputs. (See Fig. 9).
Balinsky et al. further disclose determining that a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document; associating the first document with the second document based on determining that the first document obfuscation value matches with the second document obfuscation value. (See paragraph [0023] and paragraph [0026]).
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses associating the first document with the second document based on determining that the first document obfuscation value has at least a threshold degree of similarity with the second document obfuscation value; and causing display, via the user interface, of an indication that the first document has been associated with the second document.
YEAP et al. disclose causing display, via the user interface, of an indication that the first document has been associated with the second document. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Ciabarra et al. disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)


Claim 18:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose a user interface to receive inputs. (See Fig. 9).
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses determining that a first document obfuscation value associated with the document does not match with document obfuscation values registered in association with the digital property registry; determining, based at least in part on the first document obfuscation value having less than the threshold degree of similarity with the document obfuscation values, that the document is unique with respect to the digital property registry; and causing display, via the user interface, of an indication that the document is unique with respect to the digital property registry.
However, YEAP et al. disclose determining that a first document obfuscation value associated with the document does not match with document obfuscation values registered in association with the digital property registry; determining, based at least in part on the first document obfuscation value does not match with the document obfuscation values, that the document is unique with respect to the digital property registry; and causing display, via the user interface, of an indication that the document is unique with respect to the digital property registry. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Ciabarra et al. disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of YEAP et al., and Ciabarra et al., and to verify the digital property uniqueness by comparing the document obfuscation values and define a similarity threshold to determine similarity of document obfuscation values, so that the documents can be verified based on similarity threshold that can be adjusted based on the requirements.

Claim 20:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose a user interface to receive inputs. (See Fig. 9).
Balinsky et al. further disclose verifying whether a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See paragraph [0023] and paragraph [0026]).
None of Stading et al., GRAHAM, and Balinsky et al. explicitly discloses causing display of an option to verify that a second document is similar to the first document; receiving second input data requesting to verify that the second document is similar to the first document; causing display of a request for identification of the second document; receiving third input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document has at least a threshold degree of similarity with a second document obfuscation value associated with the second document.
However, YEAP et al. disclose causing display of an option to verify that a second document is similar to the first document; receiving second input data requesting to verify that the second document is similar to the first document; causing display of a request for identification of the second document; receiving third input data identifying the second document; and causing display, via the user interface, of an indication that a first document obfuscation value associated with the first document matches with a second document obfuscation value associated with the second document. (See Figs. 4-5 and paragraphs [0032]- [0034].)
Ciabarra et al. disclose a threshold degree of similarity and determining hash values similarity based on the similarity threshold. (See paragraph [0015]; paragraphs [0084]-[0085]; and paragraph [0103].)
.

22.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stading et al. (US 20170365021 A1) in view of GRAHAM (US 20140164262 A1), and further in view of Balinsky et al. (US 20200186354 A1) and SPANGENBERG et al. (US 20200250778 A1).
Claim 19:
Stading et al. in view of GRAHAM and Balinsky et al. disclose the limitations shown above.
Stading et al. disclose registering a trade secret, receiving inputs via a user interface. (See Fig. 1; paragraphs [0033]-[0038]; paragraph [0045]; Fig. 9; and paragraphs [0113]-[0119].)
GRAHAM et al. disclose displaying the information associated with the registration via the user interface; and communicating with an insurance company. (See paragraph [0033]; Fig. 5; paragraph [0072]-[0073]; paragraph [0098]; Fig. 6; paragraph [0117]; and paragraph [0132].)

However, SPANGENBERG et al. disclose causing present of insurance-policy information associated with an insurance policy issued for the digital property, the insurance-policy information including a payout value associated with an amount of money to be paid to an entity associated with the digital property upon the occurrence of an event; receiving compliance data indicating that the entity has not complied with a condition of the insurance policy; and causing present of updated insurance-policy information including an updated payout value, the updated payout value being less than the payout value. (See Fig. 2 and paragraphs [0057]-[0061].)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Stading et al., GRAHAM, and Balinsky et al., to incorporate with the teachings of SPANGENBERG et al., and to present the insurance information and updated 

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pogodin et al. (US 20050228684 A1) disclose a system for management of intellectual property.

24.	The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685  
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685